195 F.2d 736
52-1 USTC  P 9292
SOMMERFELD MACHINE COMPANY, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10556.
United States Court of Appeals Third Circuit.
Argued April 7, 1952.Decided April 17, 1952.

R. J. Cleary, Pittsburgh, Pa., for petitioner.
Carlton Fox, Washington, D.C.  (Ellis N. Slack, Acting Asst. Atty. Gen., on the brief), for respondent.
Before MARIS, GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
The sole question in this case is whether the Tax Court erred in fixing allowances of compensation for the personal services rendered by the taxpayer's two principal officers in each of the years 1941 through 1944.  15 T.C. 453.  We cannot say after reviewing the record that the Tax Court's findings as to these allowances were so unreasonable as to be clearly erroneous.


2
The decision of the Tax Court will be affirmed.